Citation Nr: 1452234	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  13-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran requested a Board hearing before a Veterans Law Judge.  This case was before the Board in July 2013, when it was remanded in order for the Veteran to be scheduled for the requested hearing.  Following that remand, the Veteran submitted July 2013 correspondence in which he withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence received since an August 2009 Board decision, while new, is cumulative and redundant of evidence already of record, is not material, and does not raise a reasonable possibility of substantiating the underlying claim.  


CONCLUSION OF LAW

New and material evidence having not been received, the claim of service connection for coronary artery disease (CAD) is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Given the decision that evidence sufficient to reopen the claim has not been received, an examination is not required.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In this case, the Veteran's claim of service connection for coronary artery disease was previously denied-by an August 2009 Board decision.  This is significant because a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2014).  Otherwise, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Board initially notes that it denied service connection for CAD in an August 2009 Board decision.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, the August 2009 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Therefore, new and material evidence is required to reopen the CAD claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the August 2009 Board decision, the Board denied service connection for CAD because there was no evidence of any heart disorder during service or within one year of military service; the Veteran had additionally averred that his heart disorder was related to herbicide exposure in service, and the Board found that the Veteran was not presumed to have been exposed to herbicides as a result of his military service in Korea in 1952 to 1954-as the Department of Defense had only indicated that tactical herbicides were used in Korea in 1968 and 1969.  Nor had the Veteran demonstrated actual exposure to herbicides as a result of his military service.  The Board also denied service connection on a presumptive basis as related to herbicide exposure.  

Thus, in order to reopen service connection in this case, the Veteran must demonstrate either (a) that his CAD began during military service or within one year of discharge therefrom; or, (b) by showing actual exposure to tactical herbicides as a result of his military service.  

The Board finds that the Veteran has not submitted any new and material evidence regarding either of those prongs and must deny reopening the service connection claim at this time.  

As noted in the August 2009 Board decision, the following evidence and facts were of record at that time:

The evidence of record indicates that following service, the Veteran neither sought medical treatment for, nor was diagnosed with a heart disorder until 1976, when he suffered a heart attack (myocardial infarction) and underwent an angiogram.  See VAMC treatment records, August 2007 (although the claims folder only contains treatment reports beginning in 2004, and contemporaneous reports for treatment before that period are not of record, the VAMC treatment records note the appellant's medical history beginning in 1976).  His medical history report indicates that in 1992, he underwent angioplasty to the left anterior descending artery.  He suffered a second heart attack in 1993, and a third heart attack in 1997.  In April 2003, he underwent his first cardioversion (a process by which an abnormally fast heart rate or cardiac arrhythmia is corrected by the delivery of a therapeutic dose of electric current to the heart).  Id. 

Private treatment records show that in April 2005, he was seen at the Baptist Memorial Hospital in Memphis, Tennessee, with complaints of shortness of breath.  He was admitted and found to be in atrial fibrillation with congestive heart failure.  He subsequently underwent a second cardioversion for atrial fibrillation, which converted his heart rate to a normal sinus rhythm.  In May 2005, during the same hospitalization, he underwent implantation of a pacemaker for ventricular tachycardia, ischemic cardiomyopathy, history of myocardial infarction, congestive heart failure and paroxysmal atrial fibrillation.  In July 2005, the Veteran returned to his regular physician at the University of Missouri Hospital for follow-up.  It was noted that he was again diagnosed as being in atrial fibrillation with rapid ventricular response; he was treated with medication.  An electrocardiogram ("EKG") confirmed atrial-paced rhythm, but no atrial fibrillation and an x-ray revealed no pulmonary vascular congestion.  

In December 2006, the Veteran was hospitalized at the Olathe Medical Center in Kansas, where he was seen for complaints of chest pain.  An EKG and chest x-ray revealed normal cardiac findings with no acute disease. 

In August 2007, while being seen for a re-check of his pacemaker at the University of Missouri Hospital, it was noted that the Veteran had a history of coronary artery disease, and prior, but now resolved cardiomyopathy, mild aortic stenosis, hypertension, and several other comorbidities.  The examining physician, Dr. R. Weachter, found that he was doing well with no palpitations, presyncope, syncope or defibrillator discharges. 

Since the August 2009 Board decision, the evidence received includes a December 2009 statement from the Veteran, which indicated that he did not have any service records in his possession.  He stated that he had "been ill since release from the military."  He stated that he had had "several heart attacks," and that "all of the paperwork that [he has] has been sent to the VA already."

In February 2010, VA received treatment records from the Ellis Fischel Cancer Center related to an esophageal cancer claim; those records from February 1997, include a past medical history "of myocardial infarction in 1976 and 1993."

In a May 2011 statement, the Veteran again indicated that all of the records associated with his esophageal cancer claim should be of record with the exception of his heart surgery records from Boone Hospital in October 2010, at which time he had surgery to repair a mitral valve and replace an aortic valve.  The Veteran eventually submitted his claim to reopen service connection for CAD on May 27, 2011.  

Following receipt of that claim, the Veteran's VA treatment records from August 2011 through June 2011 were obtained.  Those records included a July 2011 primary care provider follow-up note in which the Veteran was diagnosed with chronic congestive heart failure; that July 2011 note documented the medical history with regards to the Veteran's heart condition, beginning with his first myocardial infarction (MI) in 1976, his second and third MI's in 1993 and 1997, several surgeries including implantation of a pacemaker in 2005 and replacement in June 2010, and culminating in a surgery in October 2010 at Boone Hospital.  

In a September 2011 PIES response for inquiry into the Veteran's service records for any documents showing exposure to herbicides, the response was:  "The record needed to respond to your request is fire-related.  Although there are alternate records sources that often contain information, which can be used to reconstruct parts of a lost service record, the type of information you request cannot be reconstructed."

VA received an October 2011 VA Disability Benefits Questionnaire, completed by the Veteran's private physician, Dr. D.L.P., which indicated diagnoses of:  ischemic cardiomyopathy in 2008; atherosclerosis in 1992; and, chronic systolic heart failure in 2005.  The Veteran was also shown to have chronic congestive heart failure (CHF).  Dr. D.L.P., however, did not make any notation or opinions in that examination with regards to the etiology of the Veteran's heart disorders; nor does he appear to provide any medical history regarding those heart disorders which conflicts with the already documented history as noted above.  

The Boone Hospital Discharge Summary from October 13 to 25, 2010 is also of record.  In that record, the Veteran was diagnosed with severe aortic insufficiency, class III CHF, ischemic cardiomyopathy, previous defibrillator (pacemaker) placement with recent upgrade in June 2010, pulmonary hypertension, and intermittent atrial fibrillation.  It was noted that he was admitted on October 13, 2010 in order to have a mitral valve repaired and aortic valve replaced at that time, and was discharged on October 25, 2010, following recovery from surgery.  

In his March 2012 notice of disagreement, the Veteran stated, "As you have on record that my heart problems began in 1976."  He further documented his medical history with regards to his heart problems, including having a heart attack and being treated by the University of Missouri in 1993, having his first pacemaker placed in 2005 at Baptist Memorial Hospital, having another heart attack in April 2010 with treatment at Boone Hospital, and then having a subsequent October 2010 surgery at Boone Hospital to replace an aortic valve and repair a mitral valve.  

In his notice of disagreement, the Veteran additionally noted that his service records were destroyed in the 1973 fire, and stated: "So how can you tell what happened to me when I was in Korea, and what kind of medical treatment that I had.  I was on the ground in Korea from January 1953 until December 1953 it was not a very good job or very good conditions while we were there.  It was the forgotten war or the war that never was."

In his January 2013 substantive appeal, VA Form 9, the Veteran further stated:

I was stationed in Korea in 1952.  During this time there you could see there was no foliage in the area such as grass, weeds, leaves on trees, or greenery.  I have been informed many times that agent orange was used in this area as a defoliant.  I feel my heart disease condition is directly related to my dioxin exposure from agent orange.  I feel many Korean veterans are not getting the recognition from conditions associated with agent orange.  I have personal friends, many of which have conditions that are considered presumptive to agent orange exposure.  The Korean Veterans are not getting recognized as being exposed to this dioxin and I feel this is a great injustice.  Please grant service connection for coronary artery disease, status post myocardial infarction as a result of exposure to herbicides.

The Veteran finally submitted another substantive appeal, VA Form 9, in May 2013, in which he states:

I believe I have been exposed to herbicide from Agent Orange.  I served in Korea from August 19, 1952 through May 19, 1954.  When in country Korea the foliage had been removed by spraying chemicals.  There was no grass there and no grass that grew during my deployment in Korea.  I have developed health conditions that are directly related to this herbicide exposure.  I am appealing the denial of service connection for coronary artery disease due to herbicide exposure.  

Based on the foregoing evidence, the Board finds that the evidence received since the final Board decision in August 2009, while certainly new, is not material and does not raise a reasonable possibility of substantiating the claim in this case.  The Board must therefore deny reopening the service connection claim at this time.  

Specifically, the evidence submitted since August 2009 does not demonstrate that the Veteran's CAD began in or was otherwise the result of military service; nor that it was manifested either in service or within one year after discharge therefrom.  The July 2011 VA treatment record, the February 1997 cancer treatment record, the October 2010 Boone Hospital records, and even the Veteran's own statements, particularly in his notice of disagreement, continue to reaffirm the previously known facts at the time of the August 2009 Board decision that the Veteran's heart problems began in 1976, 22 years after military service.  Nothing that he has submitted since the August 2009 Board decision changes the timeline of the Veteran's medical history.  Instead, all of the evidence received since August 2009 is cumulative and redundant of the facts of record at the time of the last final Board decision.  

Likewise, there is no evidence of record and certainly none received since August 2009 that relates the onset of CAD to the Veteran's service or links such a disorder to any event or injury during military service.  While the Board acknowledges that the Veteran reiterated his belief that he was exposed to tactical herbicides as a result of his Korean service from 1952 to 1954, these allegations were addressed in the previous Board decision; thus, those contentions are not new.  The Veteran has submitted no new evidence to demonstrate actual exposure to herbicides as a result of his military service.  

As noted in the previous August 2009 Board decision, the Department of Defense has indicated that Agent Orange and other dioxin-based tactical herbicides were used along the Demilitarized Zone (DMZ) in the Republic of Korea at certain spots in 1968 and 1969.  Again, the Board reiterates that the Veteran's military service in this case pre-dates any known use of dioxin-based tactical herbicides in the Republic of Korea by approximately 14 years.  There is no basis for presuming that the Veteran was exposed to herbicides in this case.

While the Veteran may adamantly and strenuously believe that he was exposed to Agent Orange and other dioxin-based herbicides during his deployment to Korea during his military service, there is simply no evidence to support those assertions in this case, particularly in light of the information and evidence regarding herbicide use provided to VA by the Department of Defense.  

Moreover, the Veteran has not submitted any new or material evidence which demonstrates actual exposure to Agent Orange or other dioxin-based tactical herbicides during his military service, aside from his repeated lay statements, since August 2009.  

Accordingly, the Board finds that while there may be some new evidence that was submitted since the final Board decision in August 2009, the evidence received since August 2009 is not material; nor does it reasonably raise a possibility of substantiating the claim of service connection, as the evidence does not tend to show evidence of any of his heart disorder during service or within one year of discharge therefrom, or actual exposure to Agent Orange or other dioxin-based tactical herbicides as a result of service in the Republic of Korea from 1952 to 1954.  The evidence is simply cumulative of the facts that were already known at the time of the August 2009 Board decision.  Thus, the Board must deny reopening a claim of service connection for CAD.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having not been received, the claim of service connection for CAD is not reopened; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


